Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.

DETAILED ACTION
This is an AIA  application filed January 20, 2021.
The earliest effective filing date of this AIA  application is seen as November 16, 2012, the date of the earliest priority application (United States provisional patent application serial number 61/796,632) for any claims which are fully supported under 35 U.S.C. 112(a) by the provisional application.
The same is similarly true for the following United States provisional patent application:
serial number 61/849,853 filed February 4, 2013.
The present application also claims priority to:
United States patent application serial number 15/943,590 filed April 2, 2018;
United States patent application serial number 14/044,676 filed October 2, 2013, now U.S. Patent No. 9,933,684; and
United States patent application serial number 13/844,456 file March 15, 2013, now U.S. Patent No. 11,320,571.
The claims filed May 7, 2021 by preliminary amendment are entered, currently outstanding, and subject to examination.
This action is in response to the filing of October 13, 2021.
The current status and history of the claims is summarized below:

Last Amendment/Response
Previously
Amended:
1, 7-12, & 15-19
N/A
Cancelled:
2-6, 13, 14, 20, & 21
N/A
Withdrawn:
none
N/A
Added:
22
N/A

Claims 1, 7-12, 15-19 and 22 are currently pending.
Claims 1, 7-12, and 15-19 have been amended.
Claims 2-6, 13, 14, 20, and 21 have been cancelled.
No claims have been withdrawn.
Claim 22 has been added.
Claims 1, 7-12, 15-19 and 22 are currently outstanding and subject to examination.
This is a notice of allowability and is the first action on the merits.
Allowable subject matter is indicated below.
Often, in the substance of the action below, formal matters are addressed first, claim rejections second, and any response to arguments third.

Special Definitions for Claim Language - MPEP § 2111.01(IV)
No special definitions are seen as present in the specification regarding the language used in the claims. Consequently, the words and phrases of the claims are given their plain meaning. MPEP §§ 2173.01, 2173.05(a), and 2111.01.
If special definitions are present, Applicant should bring those to the attention of the examiner and the prosecution history with its next response.

Examiner's Amendment
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

THE TITLE IS CHANGED TO READ AS:
“TRANSPARENT WAVEGUIDE DISPLAY FOR TILING A DISPLAY HAVING PLURAL OPTICAL POWERS USING OVERLAPPING AND OFFSET FOV TILES”

Claims Allowed
Claims 1, 7-12, 15-19 and 22 are allowed.

Allowable Subject Matter
The following is an examiner’s statement of reasons for allowance:
The prior art does not teach or suggest
an image display apparatus providing plural optical powers via tiled FOV gratings
as set forth in the claimed combination of independent claim(s) 1.
No references were found that supported these features.
The cited references are seen as providing the closest related art.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee. Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Applicant’s publication US 20210278739 A1 of September 9, 2021 is cited.
No new art is cited.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ANDREW JORDAN whose telephone number is (571) 270-1571. The examiner can normally be reached most days 1000-1800 PACIFIC TIME ZONE (messages are returned).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Thomas (Tom) Hollweg can be reached on 571-270-1739. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/Andrew Jordan/
Primary Examiner, Art Unit 2883
V: (571) 270-1571 (Pacific time)
F: (571) 270-2571
May 18, 2022